Citation Nr: 0844029	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of an anterior cruciate 
reconstruction of the right knee.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of nasal septoplasty.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to January 
1998 and February 2000 to July 2004.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the RO in April 2005 that 
granted service connection and assigned noncompensable 
ratings for the residuals an anterior cruciate ligament 
reconstruction of the right knee, the residuals of a nasal 
septoplasty and for allergic rhinitis, effective on July 31, 
2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran has not undergone a VA examination since December 
2004.  He now asserts that the service-connected conditions 
have increased in severity since that examination.  

In addition, after reviewing the examination report, the 
Board finds that the symptoms and manifestations attributable 
to his service-connected upper respiratory conditions have 
not be full evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate 
notice to the veteran concerning his 
claims for increase.  See, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Then 
the veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for his service-connected 
disabilities.  

When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained.  All records obtained should be 
associated with the claims file.  

2.  The veteran should be afforded VA 
examination(s) to ascertain the current 
severity of the service-connected 
conditions.  The examination report 
should contain the full rationale for all 
opinions expressed and accurately reflect 
the veteran's medical history.  

The veteran's claims folder should be 
made available to the examiner(s) for a 
complete study of the case.  

3.  After the completion of all indicated 
development, the RO/AMC should again 
review the veteran's claims for increase 
in light of all the evidence of record.  
If any benefit sought on appeal, for 
which a Notice of Disagreement (NOD) has 
been filed, remains denied, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



